Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-19-2004

USA v. Valentin
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-1094




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"USA v. Valentin" (2004). 2004 Decisions. Paper 995.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/995


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                               NOT PRECEDENTIAL

                   THE UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT
                                __________

                                    No. 03-1094
                                    ___________


                          UNITED STATES OF AMERICA

                                          v.

                               DOMINGO VALENTIN,

                                                     Appellant.

                               _____
          ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY

                  District Judge: The Honorable Stephen M. Orlofsky
                            (D.C. Criminal No. 01-cr-00106-2)
                                      ___________

                      Submitted Under Third Circuit LAR 34.1(a)
                                  January 29, 2004


                BEFORE: NYGAARD and FUENTES, Circuit Judges,
                         and O’NEILL,* District Judge.

                          (Opinion Filed: February 19, 2004)
                                    ___________

                             OPINION OF THE COURT
                                  ___________



*        Honorable Thomas N. O’Neill, Jr., Senior District Judge for the United States
District Court for the Eastern District of Pennsylvania, sitting by designation.
FUENTES, Circuit Judge.

       Appellant Domingo Valentin pled guilty to conspiracy to distribute and possess

with intent to distribute at least five kilograms of cocaine, in violation of 21 U.S.C. § 841,

846. The District Court sentenced Valentin to 120 months imprisonment, which was the

statutory minimum for his offense. Valentin filed a notice of appeal, pro se, and we

appointed M ichael E. Riley, Esq., to assist with the appeal. Attorney Riley filed a brief in

accordance with Anders v. California, 386 U.S. 738, 744 (1967). Counsel indicated that

there are no non-frivolous issues for appeal.

       We have carefully reviewed the Appellant’s brief, along with the responsive brief

of the United States and other matters of record. Valentin did not file a pro se responsive

brief. We conclude, after our own review of the entire record, that the District Court did

not err. Accordingly, the judgment of the District Court will be affirmed, and the motion

of defense counsel to withdraw will be granted.

TO THE CLERK:




       Please file the foregoing opinion.




                                                    /s/ Julio M. Fuentes, Circuit Judge




                                                2